Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claims 1 and 21 are objected to because of the following informalities: 	On line 3 of claim 1, “...optical fibers;” should recite “...optical fibers; and.” 	On lines 2-3 of claim 21, “within an annulus between annulus between a casing and an inner surface” should be “within an annulus between a casing and an inner surface.” 	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 	Claim 9 recites wherein a fiber optic cable is employed to activate a reaction, wherein the reaction is a hydration reaction. The Specification fails to provide enablement for a fiber optic cable, i.e., a cable that transmits light, which can hydrate a sealant, i.e., cause the sealant to absorb water.
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 9 recites wherein a fiber optic cable is employed to activate a reaction, wherein the reaction is a hydration reaction. The term “hydration reaction” is indefinite in that it is unclear as to how a fiber optic cable, i.e., a cable that transmits light, can hydrate a sealant, i.e., cause the sealant to absorb water. For purposes of examination, claim 9 will be interpreted under Broadest Reasonable Interpretation.
Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 14 recites the limitation “wherein the phochemical” in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 14 will be understood to be written as, “The method of claim 13
Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 15 recites the limitation “wherein the phoinitiator” in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 15 will be understood to be written as, “The method of claim 14, wherein the phoinitiator…”
Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 16 recites the limitation “wherein the phoinitiator” in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 15 will be understood to be written as, “The method of claim 14, wherein the phoinitiator…”
Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 	Claim 18 recites the limitation “wherein the light is upconverted via upconverters” in line 1. There is insufficient antecedent basis for this limitation in the claim. For purposes of examination, claim 18 will be understood to be written as, “The method of claim 17, wherein the light is upconverted via upconverters…”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Snoswell (US 2016/0053572- cited by Applicant). 	With respect to independent claim 1, Snoswell discloses a method comprising: 	arranging a sealant and a fiber optic cable proximate one another within a wellbore, the fiber optic cable having one or more optical fibers (Abstract, [0003]-[0008], [0014], [0015], [0069], and Figs. 1, 2, and 7); and 	activating a reaction of the sealant by the fiber optic cable resulting in curing of the sealant ([0007], [0008], and [0042]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claims 2-22 are rejected under 35 U.S.C. 103 as being unpatentable over Snoswell (US 2016/0053572- cited above). 	With respect to depending claim 2, Snoswell discloses wherein the sealant is located in a casing or openhole section of a wellbore (Abstract, [0004], [0015], [0057], and Figs. 1, 2, and 7). Although silent to wherein the sealant is located “in an annulus between a casing and an inner surface of a wellbore,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider placing the sealant on the annular side of the casing since it amounts to nothing more than choosing from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397 	With respect to depending claims 3, 4, 6, and 12, Snoswell discloses wherein the activation of the reaction occurs from light released from the fiber optic cable and/or an optical initiation from the fiber optic cable (Abstract, [0003]-[0008], [0014], and [0069]). With regard to the remaining alternatives, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such sources of activation. 	With respect to depending claim 5, Snoswell discloses wherein the fiber optic cable begins activation of the reaction at a downhole portion of the sealant and wherein the reaction propagates (Abstract, [0003]-[0008], [0014], [0015], [0069], and Figs. 1, 2, and 7). Although silent to wherein the activation of the reaction “continues in an uphole direction,” as instantly claimed, a person having ordinary skill in the art before the effective filing date of the claimed invention would consider it obvious KSR at 1397 	With respect to depending claims 7, 8, and 19, Snoswell discloses wherein light is released from the fiber optic cable by introducing light at one end of the fiber and internally reflecting within the core to reach the other end of the fiber ([0069]). With regard to the remaining alternatives, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such methods of releasing light from fiber optic cables. 	With respect to depending claims 9, 13, and 20, Snoswell discloses wherein the reaction is a photochemical reaction ([0003]-[0008], [0042], and [0104]). With regard to the remaining alternatives, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such methods of reactions resulting in sealant curing. 	With respect to depending claims 10 and 11, Snoswell discloses wherein the sealant comprises a polymerizable compound and photoinitiator ([0042] and [0104]). With regard to the remaining alternatives, the Office considers these as obvious variants to those disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such sealants. 	With respect to depending claim 14, which is dependent upon claim 13, Snoswell discloses wherein the photochemical reaction is activated by light released from the fiber optic cable and .
 	With respect to independent claim 21, Snoswell discloses a system comprising: 	a fiber optic cable disposed proximate a sealant arranged within a casing or openhole section of a wellbore (Abstract, [0003]-[0008], [0014], [0015], [0057], [0069], and Figs. 1, 2, and 7), the fiber optic cable configured to activate a reaction of the sealant resulting in curing of the sealant ([0007], [0008], and [0042]). 	Regarding claim 21, Snoswell discloses a system comprising a fiber optic cable disposed promixate a sealant (Abstract, [0003]-[0008], [0014], [0015], [0057], [0069], and Figs. 1, 2, and 7). Although silent to wherein the fiber optic cable is disposed “within a sealant,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of KSR at 1397 Furthermore, placing the fiber optic cable within the sealant would improve the timing and effectiveness of the curing process. 	Further regarding claim 21, Snoswell discloses wherein the sealant is located in a casing or openhole section of a wellbore (Abstract, [0004], [0015], [0057], and Figs. 1, 2, and 7). Although silent to wherein the sealant is located “within an annulus between a casing and an inner surface of a wellbore,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to consider placing the sealant on the annular side of the casing since it amounts to nothing more than choosing from a finite number of possible and predictable solutions, as it has been taught "When there is a design need or market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person having ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense." KSR at 1397 	With respect to depending claim 22, Snoswell discloses wherein the activation of the reaction is by optical initiation by the fiber optic cable (Abstract, [0003]-[0008], [0014], and [0069]). With regard to the remaining alternative, the Office considers this as an obvious variant to that disclosed by the reference, and, therefore, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to alternatively include such a source of activation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Angela M DiTrani Leff/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        

/AVI T SKAIST/Examiner, Art Unit 3674